DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 11-13, each claim refers to an “urgency score” which is unclear because “urgency score” is not defined in the Specification and is not capable of an objective determination as to how one with skill in the art would determine an “urgency score”.  As a result, Claims 11-13 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
With respect to Claim 17, the phrase “the first robot” lacks an antecedent basis that renders the claim indefinite

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al (US Patent No. 10,583,560) in view of Lindbo et al (US Patent No. 10,759,597).
With respect to independent Claim 1, Rodrigues et al discloses the limitations of independent Claim 1 as follows:
A method for controlling the operation of a mobile piece picking robot movable along rails of a storage system, the method comprising:
receiving, by one or more computing devices, performance data from a robot, the performance data including information regarding an inventory item stored in a container within the storage system that the robot is tasked with manipulating or grasping;  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 36-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 366(computing device), 340(performance data)
transmitting, by the one or more computing devices, in response to receiving the performance data, a notification to an operator interface, the notification corresponding to the performance data and including the information regarding the inventory item the robot is tasked in manipulating or grasping; (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 366(computing device), 340(performance data)
receiving, by the one or more computing devices, control instructions from the operator interface, the control instructions including at least one of a partial pose for a gripping element of the robot, an identified manipulation or grasping region on the inventory item, or a selection of a gripping element to be used by the robot for manipulating or grasping the inventory item; and	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Col. 17, Lines 4-58; and Col. 25, Line 45-Col. 26, Line 7; Figs. 2, 3, 4, 5; Ref. Numerals 112(target item), 114(container), 216(operator interface), 328(robot), 334(gripping element), 366(computing device), 440(manipulating or grasping)
forwarding, by the one or more computing devices, control instructions to the robot for execution to manipulate or grasp the inventory item.  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; and Col. 25, Line 45-Col. 26, Line 7; Figs. 2, 3, 4, 5; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data) 
Rodrigues et al, however, does not disclose the limitation related to having a mobile piece picking robot movable along rails of a storage system.  With respect to that limitation set forth in the preamble, Lindbo et al teaches the following:
A method for controlling the operation of a mobile piece picking robot movable along rails of a storage system (See Abstract; Col. 8, Lines 5-15; Fig. 6a; Ref. Numerals 12(storage system), 22(rails), 50(picking robot)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Rodrigues et al with the teachings of Lindbo et al to control the operation of a mobile piece picking robot movable along rails of a storage system because controlling a piece picking, movable robot in any type of storage system is critically important when fulfilling orders by picking specific items from storage containers and placing the picked items into designated destination containers.  A person with skill in the art would be motivated to incorporate the teachings of Lindbo et al because they are a known work in the same field of endeavor (ie, controlling a piece picking, movable robot in storage system to pick items from a storage container and place the items into a destination container to fulfill orders) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Rodrigues et al disclose as follows:
The method of claim 1, wherein repeatedly switching between the inventory mode and the search mode comprises:
The method of claim 1, wherein the information regarding the inventory item includes one or more images of the inventory item stored in the container. (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 36-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 366(computing device), 340(performance data)	

With respect to Claim 3, which ultimately depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claims 1 and 2 which are incorporated herein by reference.   With respect to Claim 3, Rodrigues et al disclose as follows:
The method of claim 2, further comprising: transmitting, by the one or more computing devices, for display on the operator interface, the one or more images of the inventory item stored in the container within, or in correspondence with, the performance data.  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 36-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 366(computing device), 340(performance data)		

With respect to Claim 4, which ultimately depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 4, Rodrigues et al disclose as follows:
The method of claim 3, wherein the control instructions include the identified manipulation or grasping region on the inventory item, the identified manipulation or grasping region including a selection of a location on the one or more images of the inventory item displayed on the operator interface, the selected location corresponding to a location on the inventory item where the robot should attempt to manipulate or grasp the inventory item.  	(See Col. 5, Lines 9-18; Col. 7, Lines 28-36; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Col. 17, Lines 4-58; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 328(robot), 334(gripping element), 366(computing device), 440(manipulating or grasping), "center-of-mass location"(grasping region)

With respect to Claim 5, which ultimately depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Rodrigues et al disclose as follows:
The method of claim 4, wherein the information regarding the inventory item and the control instructions are saved to a local or remote storage device.  (See Col. 6, Lines 38-49; Col. 7, Lines 13-36; and Col. 20, Lines 25-42; Figs. 2, 3, 4, 5; Ref. Numerals 204(storage device), 246(item information), "instructions"(control instructions)

With respect to Claim 6, which depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Rodrigues et al disclose as follows:
The method of claim 1, wherein the control instructions include the identified manipulation or grasping region on the inventory item, the identified manipulation or grasping region corresponding at least in part to a relatively non-porous and flat surface on the inventory item and/or packaging of the inventory item.  	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)

With respect to Claim 7, which ultimately depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.   With respect to Claim 7, Rodrigues et al disclose as follows:
The method of claim 6, further comprising: 
determining, by the one or more computing devices, based on the identified manipulation or grasping region on the inventory item, a manipulation or grasping pose,  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; and Col. 25, Line 45-Col. 26, Line 7; Figs. 2, 3, 4, 5; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)
the manipulation or grasping pose indicating a position, orientation, and/or posture that the gipping element should be arranged when attempting to manipulate or grasp the inventory item; and	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; and Col. 25, Line 45-Col. 26, Line 7; Figs. 2, 3, 4, 5; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)
forwarding, the manipulation or grasping pose to the robot for execution to manipulate or grasp the inventory item within, or in correspondence with, the control instructions.  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)



With respect to Claim 8, which depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 8, Rodrigues et al disclose as follows:
The method of claim 1, wherein the control instructions include the manipulation or grasping pose, the manipulation or grasping pose including one or more poses indicating a position, orientation, and/or posture that the gripping element should be arranged when attempting to manipulate or grasp the inventory item.  	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; and Col. 25, Line 45-Col. 26, Line 7; Figs. 2, 3, 4, 5; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)

With respect to Claim 9, which depends from independent Claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Rodrigues et al disclose as follows:
The method of claim 1, wherein when the control instructions include the selection of the gripping element, the selection of the gripping element being made from a plurality of gripping elements provided on a plurality of gripping tools available to the robot.  	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)	

With respect to Claim 10, which depends from independent Claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Rodrigues et al disclose as follows:
The method of claim 1, wherein the control instructions further include placement instructions defining the orientation and/or location the inventory item should be placed at an end destination.  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; and Col. 17, Lines 44-58; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 116(end destination), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data) 

With respect to independent Claim 16, Rodrigues et al discloses the limitations of independent Claim 16 as follows:
A system for remotely controlling the operation of a mobile piece picking robot movable along rails of a storage system, comprising:
a display;	(See Col. 4, Lines 7-9; Col. 8, Lines 28-37; Fig. 2; Ref. Numerals 250(display)
one or more processors; and	(See Col. 4, Lines 7-9; Col. 6, Lines 10-17; Fig. 2; Ref. Numerals 202(processor)
memory storing instructions, the instructions, when executed by the one or more processors, cause the one or more processors to:	(See Col 6, Lines 38-66; Fig. 2; Ref. Numerals 204(memory)
output on the display, one or more images of an inventory item;	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 36-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 366(computing device), 340(performance data)
receive, from an operator, control instructions for the robot based on the at least one of the one or more images; and	(See Col. 5, Lines 9-18; Col. 7, Lines 28-36; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Col. 17, Lines 4-58; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 328(robot), 334(gripping element), 366(computing device), 440(manipulating or grasping), "center-of-mass location"(grasping region)
forward the control instructions to the robot.  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; and Col. 25, Line 45-Col. 26, Line 7; Figs. 2, 3, 4, 5; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data) 
Rodrigues et al, however, does not disclose the limitation related to having a mobile piece picking robot movable along rails of a storage system.  With respect to that limitation set forth in the preamble, Lindbo et al teaches the following:
A system for remotely controlling the operation of a mobile piece picking robot movable along rails of a storage system, (See Abstract; Col. 8, Lines 5-15; Fig. 6a; Ref. Numerals 12(storage system), 22(rails), 50(picking robot)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Rodrigues et al with the teachings of Lindbo et al to remotely control the operation of a mobile piece picking robot that moves along rails of a storage system because controlling a piece picking, movable robot in any type of storage system is critically important when fulfilling orders by picking specific items from storage containers and placing the picked items into designated destination containers.  A person with skill in the art would be motivated to incorporate the teachings of Lindbo et al because they are a known work in the same field of endeavor (ie, remotely controlling a piece picking, movable robot in storage system to pick items from a storage container and place the items into a destination container to fulfill orders) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 17, which depends from independent Claim 16, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 16 which are incorporated herein by reference.   With respect to Claim 17, Rodrigues et al disclose as follows:
The system of claim 16, wherein the control instructions include a selection of a portion of at least one of the one or more images output on the display.  	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 36-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 366(computing device), 340(performance data)	

With respect to Claim 18, which depends from independent Claim 16, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 16 which are incorporated herein by reference.   With respect to Claim 18, Rodrigues et al disclose as follows:
The system of claim 16, wherein the control instructions include at least one of a partial manipulation or grasping pose for a gripping element, (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)
an identification of a manipulation or grasping region on an inventory item, (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)
a selection of a gripping element of the first robot,	
determining a scanning region of the inventory item, or	
performance of an inventory audit.  	 

With respect to Claim 19, which ultimately depends from independent Claim 16, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 16 and Claim 18 which are incorporated herein by reference.   With respect to Claim 19, Rodrigues et al disclose as follows:
The system of claim 18, wherein the identified manipulation or grasping region corresponds to the selected portion of the at least one of the one or more images output on the display,	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)
the selected portion being a location on the inventory item or inventory item packaging where the robot should attempt to manipulate or grasp the inventory item and/or packaging.  (See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)	

With respect to Claim 20, which ultimately depends from independent Claim 16, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 16 and Claim 18 which are incorporated herein by reference.   With respect to Claim 20, Rodrigues et al disclose as follows:
The system of claim 18, wherein the control instructions include the selection of the gripping element,	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)
the selection of the gripping element being made from a plurality of gripping elements provided on a plurality of gripping tools available to the robot. 	(See Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Figs. 2, 3, 4; Ref. Numerals 112(target item), 114(container), 216(operator interface), 222(camera), 302(items), 328(robot), 334(gripping element), 366(computing device), 340(performance data)	


Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al and Lindbo et al, in further view of Wellman et al (US Patent Application Publication No. 2016/0167228).
With respect to Claim 11, which depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 11, Rodrigues et al and Wellman et al disclose as follows:
The method of claim 1, further comprising:
receiving, one or more additional performance data from one or more additional robots, the one or more additional performance data including information regarding an inventory item the respective one or more additional robot is tasked with manipulating or grasping, wherein,	(See Rodrigues et al: Col. 4, Lines 38-45; Col. 5, Lines 9-18; Col. 8, Lines 28-46; Col. 9, Line 64-Col. 10, Line 35; Col. 12, Lines 4-47; Col. 13, Line 62-Col. 14, Line 11; Col. 17, Lines 4-58; and Col. 25, Line 45-Col. 26, Line 7; Figs. 2, 3, 4, 5; Ref. Numerals 112(target item), 114(container), 216(operator interface), 328(robot), 334(gripping element), 366(computing device), 440(manipulating or grasping)
prior to transmitting the notification, assigning an urgency score to each of the performance data and the one or more additional performance data.  (See Wellman et al: Pars. 0017, 0021, 0072, 0073, 0085, 0087; Figs. 7; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database), "urgency score " is a success factor
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Rodrigues et al and Lindbo et al with the teachings of Wellman et al to assign an urgency score to each of the performance data and the one or more additional performance data so that the task assignment can be made to a robot with a high probability of success of grasping or manipulating the item (ie, urgency score).   A person with skill in the art would be motivated to incorporate the teachings of Wellman et al because it is a known work in the same field of endeavor (ie, identifying success rates for robots grasping and manipulating objects) which would prompt its application in the same field based on design improvements that are predictable would be recognized by one of ordinary skill in the art.

With respect to Claim 12, which ultimately depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1, and Rodrigues et al, Lindbo et al, and Wellman et al together teach all of the limitations of Claim 11, which are incorporated herein by reference.   With respect to Claim 12, Wellman et al disclose as follows:
The method of claim 11, wherein the performance data and the one or more additional performance data comprises at least one of: (See Pars. 0017, 0021, 0072, 0073, 0080, 0085, 0087; Figs. 7, 9; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database)
inventory information,	(See Pars. 0017, 0021, 0072, 0073, 0080, 0085, 0087; Figs. 7, 9; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database)
a number of grasp failures the respective robot has incurred when attempting to manipulate or grasp the respective inventory item,	(See Pars. 0017, 0021, 0072, 0073, 0080, 0085, 0087; Figs. 7, 9; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database)
grasp success rate of the respective robot and/or	(See Pars. 0017, 0021, 0072, 0073, 0080, 0085, 0087; Figs. 7, 9; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database)
a level of difficulty in manipulating or grasping the respective inventory item, and	
wherein the urgency score is assigned based upon the one or more additional performance data and the performance data.  (See Pars. 0017, 0021, 0072, 0073, 0080, 0085, 0087; Figs. 7, 9; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database), "urgency score " is a success factor
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Rodrigues et al and Lindbo et al with the teachings of Wellman et al to assign an urgency score to each of the performance data and the one or more additional performance data so that the task assignment can be made to a robot with a high probability of success of grasping or manipulating the item (ie, urgency score).   A person with skill in the art would be motivated to incorporate the teachings of Wellman et al because it is a known work in the same field of endeavor (ie, identifying success rates for robots grasping and manipulating objects) which would prompt its application in the same field based on design improvements that are predictable would be recognized by one of ordinary skill in the art.

With respect to Claim 13, which ultimately depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1, and Rodrigues et al, Lindbo et al, and Wellman et al together teach all of the limitations of Claim 12, which are incorporated herein by reference.   With respect to Claim 13, Wellman et al disclose as follows:
The method of claim 12, wherein the one or more computing devices, transmit the notifications corresponding to each of the additional performance data and the performance data to the operator interface in order of urgency,	 (See Pars. 0017, 0021, 0072, 0073, 0080, 0085, 0087; Figs. 7, 9; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database), "urgency score " is a success factor
wherein urgency is based on the assigned urgency scores.  (See Pars. 0017, 0021, 0072, 0073, 0080, 0085, 0087; Figs. 7, 9; Ref. Numerals 36(grasping database), 710(performance data), 735(grasp instructions), 740(grasp evaluation), 745(grasping database), "urgency score " is a success factor
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Rodrigues et al and Lindbo et al with the teachings of Wellman et al to assign an urgency score to each of the performance data and the one or more additional performance data so that the task assignment can be made to a robot with a high probability of success of grasping or manipulating the item (ie, urgency score).   A person with skill in the art would be motivated to incorporate the teachings of Wellman et al because it is a known work in the same field of endeavor (ie, identifying success rates for robots grasping and manipulating objects) which would prompt its application in the same field based on design improvements that are predictable would be recognized by one of ordinary skill in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al and Lindbo et al, in further view of Okamoto et al (US Patent Application Publication No. 2006/0112034).
With respect to Claim 14, which depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 14, Okamoto et al disclose as follows:
The method of claim 1, further comprising:
receiving additional control instructions from the operator interface; (See Pars. 0641, 0642, 0657; Figs. 12, 29; Ref. Numerals 112(robot), 142(handling information instruction), 144(control unit)
enqueuing each of the additional control instructions into an execution queue; and	(See Pars. 0641, 0642, 0657; Figs. 12, 29; Ref. Numerals 112(robot), 142(handling information instruction), 144(control unit)
forwarding each of the additional control instructions to the robot for execution to manipulate or grasp the inventory item, (See Pars. 0641, 0642, 0657; Figs. 12, 29; Ref. Numerals 112(robot), 142(handling information instruction), 144(control unit)
wherein each additional control instructions are forwarded based on their respective positions in the execution queue.  (See Pars. 0641, 0642, 0657; Figs. 12, 29; Ref. Numerals 112(robot), 142(handling information instruction), 144(control unit)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Rodrigues et al and Lindbo et al with the teachings of Okamoto et al to enqueue each of the additional control instructions into an execution queue so that the instructions can be made to a robot in an orderly manner based on a time of arrival or on one or more assignment criteria.   A person with skill in the art would be motivated to incorporate the teachings of Okamoto et al because it is a known work in the same field of endeavor (ie, using a queue to prioritize task instructions to mobile robots) which would prompt its application in the same field based on design improvements that are predictable would be recognized by one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al and Lindbo et al, in further view of Watts et al (US Patent No. 9,802,317).
With respect to Claim 15, which depends from independent claim 1, Rodrigues et al and Lindbo et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 15, Watts et al discloses:
The method of claim 1, wherein the performance data is a direct request for assistance in manipulating or grasping the inventory item.	(See Col. 2, Lines 18-40; Col. 5, Lines 20-28; Col. 6, Lines 46-49; Col. 7, Lines 14-18; and Col. 17, Lines 50-52; Figs. 2C, 3; Ref. Numerals 100(robot), 140(control system), Block 300, Block 302
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Rodrigues et al and Lindbo et al with the teachings of Watts et al to a have a direct request for assistance in manipulating or grasping the inventory item in order to ensure that an operator is available to immediately respond to the request for assistance to avoid processing delays.  A person with skill in the art would be motivated to incorporate the teachings of Watts et al related to requiring direct requests for assistance because it is a known work in the same field of endeavor (ie, receiving direct requests for assisting robots in the performance of assigned tasks) which would prompt its application in the same field based on design improvements that are predictable would be recognized by one of ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 10, 2022